Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a plurality of serial connection switches that connect the plurality of light emitting elements in series and disconnect connections among the plurality of light emitting elements; a plurality of parallel connection switches that connect the plurality of light emitting elements in parallel relative to the power source and disconnect the connections among the plurality of light emitting elements; a bus switch that turns on or turns off supply of the bus-suppled electric power; and a controller that turns on the bus switch after turning on or turning off the plurality of serial connection switches and the plurality of parallel connection switches in accordance with the value of the voltage corresponding to the bus-supplied electric power” as required by claim 1; “a plurality of serial connection switches that connect the plurality of light emitting elements in series and disconnect connections among the plurality of light emitting elements, a plurality of parallel connection switches that connect the plurality of light emitting elements in parallel relative to the power source and disconnect the connections among the plurality of light emitting elements, a bus switch that turns on or turns off supply of the bus-supplied electric power; and a controller that turns on the bus switch after turning on or turning off the plurality of serial connection switches and the plurality of parallel connection switches in accordance with the value of the voltage corresponding to the bus-supplied 

Claims 1-3, and 5-6 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844